DETAILED ACTION


Acknowledgments

The present application is being examined under the AIA  first inventor to file provisions. 
This Office Action is in response to the amendment and arguments received on 06/23/2021.
Claims 1-6, 8-13, and 15-20 have been amended.
Claims 1-21 are currently pending and have been examined.


Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/961072, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior filed application (13/961072) does not provide adequate disclosure for the following elements of the independent claims:
generating, using a predictive algorithm and based on the one or more predictive values, an estimated response between the first user profile and the communication program given a particular interaction protocol; and

re-training, using a machine learning model, the predictive algorithm based on results of communications made in response to using the particular interaction protocol;
wherein the machine-learning model modifies the predictive algorithm to increase a likelihood of a future communication between the first user profile and the communication program resulting in a target outcome.



Information Disclosure Statement

The Information Disclosure Statement filed on 04/16/2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.  Only patent publications and patents were reviewed, no copies of articles or actions were provided and so were not reviewed. 

Response to Arguments

Claims 1-21 were rejected under 35 USC §112(a) and 35 USC §112(b).  The Examiner thanks the Applicant for revising and amending the claim language and hereby withdraws the rejections under 35 USC 112(a) and 35 USC §112(b).
The amendments to claims 1-21 do not overcome the 35 U.S.C. §101 rejection (no arguments presented).  The claims recite an abstract idea of capturing and analyzing user interaction data to determine a best method of interacting with users, which under the broadest reasonable interpretation covers the performance of a commercial interaction-marketing or sales activity (see specification [0002, 0005, 0006]) which is a certain method of organizing human activity (e.g. fundamental economic principles or practices including hedging, insurance, mitigating risk; commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions) and mental process (concepts performed in the human mind including an observation, evaluation, judgment, or opinion).
Applicant’s arguments with respect to the rejection of claims 1-21 under 35 USC §103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:  Claims 1-21 are eligible under Step 1 of the analysis as they are directed to statutory categories of patentability.  Claim 1 is directed to a method/process.  A process is a statutory category for patentability.  Claim 8 is drawn to a system including a processor and non-transitory media.  Therefore the claims are considered an apparatus and an apparatus is a statutory category for patentability. Claim 15 is directed toward a computer-program product tangibly embodied in a non-transitory machine-readable storage medium.  Therefore the claim is drawn to an article of manufacture which is a statutory category for patentability.
Step 2A Prong 1: In Prong One of Step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception:


Claim 1, representative of claims 8 and 15, includes the following limitations:
A 
determining one or more predictive values by calculating correlations among variables in a variable array, the variable array being associated with a first user profile, wherein the one or more predictive values are usable to predict a response between the first user profile and a communication program;
generating, using a predictive algorithm and based on the one or more predictive values, an estimated response between the first user profile and the communication program given a particular interaction protocol
re-training, using a machine-learning model, the predictive algorithm based on results of communications made in response to using the particular interaction protocol 
wherein the machine-learning model modifies the predictive algorithm to increase a likelihood of a future communication between the first user profile and the communication program resulting in a target outcome
Examiner notes: The above stricken claim terms fall under Step 2A – Prong Two of the analysis detailed below.
The claims recite an abstract idea of capturing and analyzing user interaction data to determine a best method of interacting with users, which under the broadest reasonable interpretation covers the performance of a commercial interaction-marketing or sales activity (see specification [0002, 0005, 0006]) which is a certain method of organizing human activity (e.g. fundamental economic principles or practices including hedging, insurance, mitigating risk; commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions) and mental process (concepts performed in the human mind including an observation, evaluation, judgment, or opinion).
As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES
Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.  Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.
Step 2A Prong 2:  In Step 2A Prong Two, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element).  The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claim limitations recite the following additional elements that are beyond the judicial exception (additional elements are underlined):
Claim 1, representative of claims 8 and 15, includes the following limitations:

These additional elements are not indicative of integration into a practical application because:
Regarding the “computer implemented method” this element essentially adds the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f).  The additional elements above are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of transmitting/displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element(s) do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Dependent claims 2-7, 9-14, and 16-21 fails to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
Step 2B:  In Step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an “inventive concept.”  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. See Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
As discussed above in Step 2A Prong Two, the element “computer” adds the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f).  
Dependent claims 2-7, 9-14, and 16-21 fails to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that no additional element, or combination of additional claim elements is/are sufficient to ensure the claims(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu (US 2015/0006295), in view of Chen (US 2010/0306161).

Claims 1, 8, 15: 
Liu discloses:
determining one or more predictive values (calculate score for users, see [0047])
generating, using a predictive algorithm and based on the one or more predictive values, an estimated response between the first user profile and the communication program given a particular interaction protocol (using the scores generated by the machine learning model to predict the user’s response to a given campaign, see [0043, 0044]); and
re-training, using a machine learning model, the predictive algorithm based on results of communications made in response to using the particular interaction protocol (iteratively running the model with the new data to refine its predictions, see [0053; 0049]);
wherein the machine-learning model modifies the predictive algorithm to increase a likelihood of a future communication between the first user profile and the communication program resulting in a target outcome (the machine-learning model increasing the likelihood of click-throughs or other interactions, see [0049, 0053]).

Liu does not explicitly disclose “by calculating correlations among variables in a variable array, the variable array being associated with a first user profile.”
However, Liu discloses a machine learning method that gathers data from user profiles in order to predict what types of campaigns will be successful on a user (as cited above) and Chen teaches several mechanisms of applying machine learning in an advertising environment and using machine learning to evaluate correlations in a data array/matrix associated with user information, see [0005, 0036].  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include in the system for targeting users based on previous advertising campaigns of Liu the machine learning techniques as taught by Chen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  In addition it would have been obvious to one of ordinary skill in the art at the time the invention was filed because the array method used by Chen is one of many methods of applying machine learning, rendering this combination as one that would be obvious to try; i.e. choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. 

Claims 2, 9, 16: 
The combination of Hall and Moriarty teaches all of the claimed limitations of claim 1 above; Hall further discloses:
wherein the particular interaction protocol is associated with a characteristic, and wherein a communication is facilitated using the particular interaction protocol according to the characteristic (produce recommendations based on characteristics, see [0028, 0029]).
Claims 3, 10, 17:    
The combination of Hall and Moriarty teaches all of the claimed limitations of claim 1 above; Hall further discloses:
wherein the particular interaction protocol is selected based on evaluating previously stored activity data (characteristics and activities, see [0034]).
Claims 4, 11, 18:    
The combination of Hall and Moriarty teaches all of the claimed limitations of claim 1 above; Hall further discloses:
wherein the particular interaction protocol includes a workflow for communicating with a new profile (targeting of a new user, see [0024]).
Claims 5, 12, 19:   
The combination of Hall and Moriarty teaches all of the claimed limitations of claim 1 above; Hall further discloses:
further comprising: facilitating a communication using the particular interaction protocol (sending content to a user, see figure 8 and [0034]).
Claims 13, (claims 20 and 6 recite substantially similar limitations and are rejected under the same art and rationale as claim 13):    
The combination of Hall and Moriarty teaches all of the claimed limitations of claim 1 above; Hall further discloses:
Wherein the particular interaction protocol is determined by generating a plurality of interaction protocols (generate different segments for user interests and the type of advertising campaign, see figures 7 and 8, and [0034]) using stored activity data and selecting the particular interaction protocol from the plurality of interaction protocols (select the campaign based on user data, see figure 6, 7 and [0034, 0035]), and wherein the plurality of interaction protocols are different from each other (differing campaigns and categorizing users for different campaigns, see [0034, 0035] and figures 5 and 6).
Claims 7, 14, 21:    
The combination of Hall and Moriarty teaches all of the claimed limitations of claim 1 above; Hall further discloses:
wherein an interaction protocol associates a profile with a device associated with a user (users are associated to their devices, see figure 1 element 110-1 see also [0067, 0088]).
CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are cited to further show the state of the art with respect to facilitating connections in a social network.
U.S. Pub No. 2015/0120530 to Jung disclosing a social networking provisioning system.
U.S. Pub No. 2015/0006242 to Bhasin disclosing a system for quantifying the intent and interests of users of a social network.
U.S. Pub No. 2014/0358826 to Traupman disclosing a system and method for content response predictions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Cross whose telephone number is (571)270-7549.  The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.C/Examiner, Art Unit 3681                                                                                                                                                                                                        
/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681